On September 28, 2004, the defendant was sentenced to a Ten (10) year commitment to the Department of Corrections, with Five (5) years suspended, for the following offenses: Count I: Accountability for Forgery, a felony; and Count II: Accountability for Theft, a felony.
On March 8, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Rob Henry. The defendant informed the Division that he is in the process of appealing his case to the Montana Supreme Court. The state was not represented.
Pursuant to Rule 17 of the Rules of the Sentence Review Division, “when there is a pending appeal or request for post conviction relief, the application for Sentence Review should not be filed until such time as the petition for post conviction relief or the appeal has been determined, at which time the defendant shall be given sixty (60) days in which to file for review of the sentence.”
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be held pending notification of the defendant to the Sentence Review Division within sixty (60) days after the Montana Supreme Court’s decision.
Done in open Court this 8 th day of March, 2005.
DATED this 31st day of March, 2005.
Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Member, Hon. Randal Spaulding.